Case: 22-2052    Document: 13     Page: 1   Filed: 09/15/2022




           CORRECTED: SEPTEMBER 15, 2022

           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 ABDUL MOHAMMED,
                   Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-2052
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:22-cv-00673-CFL, Senior Judge Charles F. Lettow.
                   ______________________

                      ON MOTION
                  ______________________

 PER CURIAM.
                        ORDER
     Abdul Mohammed moves for leave to proceed in forma
 pauperis (IFP). Having considered the complaint, the judg-
 ment of the United States Court of Federal Claims, and Mr.
 Mohammed’s corrected opening brief, we summarily af-
 firm.
Case: 22-2052     Document: 13     Page: 2    Filed: 09/15/2022




 2                                            MOHAMMED    v. US



     Mr. Mohammed filed a one-page complaint at the
 Court of Federal Claims seeking $1,000,000 for the “illegal
 seizure” of his “tort complaint pending with the General
 Counsel of the Administrative Office [“AO”] of the United
 States Courts” by the “refus[al] to investigate Plaintiff’s
 torts complaint [and] to give any update.” Compl. at 1. The
 Court of Federal Claims granted Mr. Mohammed IFP sta-
 tus and sua sponte dismissed for failure to state a claim
 pursuant to 28 U.S.C. § 1915(e)(2)(B). Mr. Mohammed ap-
 peals. We have jurisdiction under 28 U.S.C. § 1295(a)(3).
      Pursuant to § 1915(e)(2)(B)(ii), a court of the United
 States must dismiss an IFP action if the court determines
 that the action fails to state a claim on which relief may be
 granted. Summary affirmance is appropriate when the de-
 cision below “is so clearly correct as a matter of law that no
 substantial question regarding the outcome of the appeal
 exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir.
 1994). Here, the Court of Federal Claims was clearly cor-
 rect that Mr. Mohammed’s complaint, even liberally con-
 strued, failed to identify any source of law that obligated
 the AO to investigate his tort allegations, let alone any
 statute, regulation, or contract that mandated compensa-
 tion by the United States for failure to comply with the al-
 leged obligation. See United States v. Navajo Nation, 556
 U.S. 287, 290 (2009).
     Mr. Mohammed characterizes the AO’s refusal to take
 action on his submission as a taking of his right to file a
 claim under the Federal Tort Claims Act (“FTCA”). See Ap-
 pellant’s Br. at 4–5; see also 28 U.S.C. § 2675(a). But he
 makes no cogent, non-frivolous contention that the wrongs
 alleged afford Mr. Mohammed rights that can be vindi-
 cated at the Court of Federal Claims. In fact, Mr. Moham-
 med asserts that he can still bring an action under the
 FTCA if an “agency” “failed to issue a final decision within
 six months of the date that the claim was presented.” Ap-
 pellant’s Br. at 5.
Case: 22-2052       Document: 13   Page: 3    Filed: 09/15/2022




 MOHAMMED   v. US                                           3



     Additionally, Mr. Mohammed’s contention that the AO
 engaged in wrongful conduct in discharging official duties
 by failing to investigate and inform Mr. Mohammed about
 his claims clearly sounds in tort, such that the Court of
 Federal Claims could not grant him relief. See 28 U.S.C.
 § 1491(a)(1) (no jurisdiction for claims arising in tort).
    Accordingly,
    IT IS ORDERED THAT:
    (1) The motion is denied as moot. No fee payment is
 required for this appeal.
     (2) Mr. Mohammed’s corrected opening brief, ECF No.
 10, is accepted for filing.
     (3) The judgment of the United States Court of Federal
 Claims is affirmed.
    (4) Each side shall bear its own costs.
                                     FOR THE COURT

 September 15, 2022                  /s/ Peter R. Marksteiner
       Date                          Peter R. Marksteiner
                                     Clerk of Court